Citation Nr: 1004489	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand 
for further development is warranted with respect to the 
issue of entitlement to service connection for a left arm 
disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).

The Veteran contends that he should be service connected for 
his left arm disorder.  The Veteran's service records 
indicate that he was treated multiple times, in April 1974, 
July 1974 and August 1975 while in service for injuries to 
his left hand and left arm.  

A July 2007 physical medicine rehabilitation note provided a 
diagnosis that included chronic left arm pain.  The examiner 
further noted that the Veteran's symptoms limited him in his 
ability to work and that the Veteran's pain, historically, 
seems to have begun in service.  The Board acknowledges that 
by history it is noted in the examination report that the 
Veteran's arm issues started as a ligamentous injury and 
later became associated with a neck injury.  

In considering all of the above, the Board recognizes a duty 
to provide a VA examination when the record lacks evidence 
to decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is 
evidence of an in-service injury to the Veteran's left arm 
and current evidence of left arm pain, the Board finds that 
the Veteran should be afforded a compensation and pension (C 
& P) examination to determine the etiology of the Veteran's 
left arm disorder.  The Board acknowledges that the Veteran 
has previously been denied service connection for 
degenerative disc disease of the cervical spine with 
radiation to the left upper extremity; however, it is still 
unclear whether the Veteran's current left arm disorder is 
related to his nonservice-connected cervical spine disorder 
or to the injury the Veteran suffered while on active duty.  

Additionally, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted 
above, the Veteran was evaluated with regard to the pain in 
his left arm in a rehabilitation note that included an 
opinion, however, the Board finds that the examination 
provided was not adequate because it failed to address 
whether the Veteran's left arm pain was the result of an in-
service incident or a nonservice-connected cervical spine 
disorder.  Therefore in compliance with Barr, the Board 
finds that is necessary to remand the issue for a new 
examination that addresses whether the Veteran's left arm 
disorder is directly related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any left 
arm disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should address whether or not 
the Veteran has a current left arm 
disorder that is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to his 
military service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


